DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5, which depends from claim 3, states “the pulse-width modulation”. The dependency of claim 5 should be changed to claim 4 or the claim should be amended to state --a pulse-width modulation--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0285619).
	In regard to claim 1, Kim et al. teach a computer-implemented method comprising: generating, for one or more portions of a display, an emission-cycle waveform with two or more states defining at least one emission cycle, the two or more states including a high state and a low state (fig. 1 SA), the emission-cycle waveform configured to activate the one or more portions of the display during the high state and deactivate the one or more portions of the display during the low state (fig. 10 on and off); performing a pulse-amplitude modulation on one or more sections of the emission-cycle waveform having at least one of the two or more states, the pulse-amplitude modulation performed on the section of the emission-cycle waveform during which biometric authentication is to be performed (fig. 10 and paragraph 148); and transmitting the pulse-amplitude-modulated emission-cycle waveform effective to control a luminance of the one or more portions of the display (fig. 10, luminance of fingerprint sensing area).
	In regard to claim 2, Kim et al. teach  wherein transmitting the pulse-amplitude-modulated emission-cycle waveform effective to control the luminance of the one or more portions of the display causes the one or more portions of the display to implement a high-luminance region (fig. 10 and paragraph 148).
	In regard to claim 3, Kim et al. teach wherein the pulse-amplitude- modulated emission-cycle waveform includes multiple sections of the one or more sections effective to implement the high-luminance region for each of the multiple sections (fig. 10, multiple high-luminance portions).
	In regard to claim 6, Kim et al. teach wherein biometric authentication repeats multiple times during the one or more sections (see fig. 10, Pse repeating multiple times).
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623